UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2292


JOSEPH C. SUN,

                 Plaintiff - Appellant,

          v.

JOE L. LOADHOLT,

                 Defendant - Appellee,

          and

STACEY SMITH,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:08-cv-04021-RMG)


Submitted:   March 7, 2012                  Decided:   March 13, 2012


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph C. Sun, Appellant Pro Se.    Darrell Thomas Johnson, Jr.;
Warren Johnson, Hardeeville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      C.   Sun   appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the     record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Sun v. Loadholt, No. 9:08-cv-04021-RMG (D.S.C. Nov. 1,

2011).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the    materials

before    the   court    and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2